Pillsbury, J. This case has twice been tried at the Circuit Court; the last time at the January term, 1887, when the verdict and judgment went in favor of the defendant. The abstract filed herein, so far as'applies to the proceedings u pon the last trial, is as follows: Record Pages 10 January term, 1887, trial by jury and verdict for defendant. 24-25 Motion for" a new trial by plaintiff, and motion refused. We are asked by the assignment of error’s to ascertain whether the verdict of the jury is sustained by the evidence, and whether the court erred in its instructions to the jury and in overruling the motion for a new trial. This we decline to do for the reasons stated in the preceding case of the People, etc., v. Angerer, and affirm the judgment for want of an abstract of the record under rule 26 of this court. Judgment affirmed.